DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 10, and 17 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 March 2022 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application 17/477,359 (reference application).
Current Application (17/470,546)
Reference Application (17/477,359)
1. A method comprising: 
generating an augmented reality content item based on input from a first computing device;
generating a contextual trigger for the generated augmented reality content, the contextual trigger defining a set of conditions for presenting the generated augmented reality
content item on a second computing device; and
causing presentation of the generated augmented reality content item on the second computing device based on at least one condition of the set of conditions being satisfied.
4. The method of claim 1, wherein causing presentation further comprises:
capturing, by the second computing device, a video; detecting at least one of the set of conditions being satisfied; and
in response to detecting at least one of the set of conditions being satisfied, modifying the video with the augmented reality content item during capture of the video.
8. The method of claim 4, further comprising:
capturing a user reaction to the modified video; and 
transmitting the user reaction and the modified video to the first computing device.
	1. A method comprising: 
	generating, by a first computing device, a contextual trigger defining a set of conditions for presenting an augmented reality content item on a second computing device; 
	detecting at least one of the set of conditions being satisfied; 
	in response to detecting at least one of the set of conditions being satisfied, causing presentation of the augmented reality content item at the second computing device; 
	generating a user reaction to in response to the presentation of the augmented reality content item based on multi-media data generated at the second computing device; and 
	transmitting the user reaction to a first computing device.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 in the current application (17/470,546) is an obvious variant of the independent claim 1 in the reference application (17/477,359). The other minor differences between the claim 1 in the reference application and claim 8 in the current application do not appear to change the scope of the claimed invention.
Similar rationale applies to claim 15 in the current application and independent claim 10 in the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 10, and 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 17 of copending Application 17/476,085 (reference application).
Current Application (17/470,546)
Reference Application (17/476,085)
1. A method comprising: 
generating an augmented reality content item based on input from a first computing device;
generating a contextual trigger for the generated augmented reality content, the contextual trigger defining a set of conditions for presenting the generated augmented reality content item on a second computing device; and
causing presentation of the generated augmented reality content item on the second computing device based on at least one condition of the set of conditions being satisfied.

	1. A method comprising: 
	receiving first user input indicative of a selection of a user interface element corresponding to a recipient user, the user input specified via a user interface of a messaging application on a first computing device; 
	generating an augmented reality content item based on second user input from the first computing device; 
	generating a contextual trigger for the generated augmented reality content item, the contextual trigger defining a set of conditions for presenting the generated augmented reality content item on a second computing device; 
	generating a multi-media message comprising audio data recorded at the first computing device; 
	detecting at least one condition of the set of conditions being satisfied; and 
	in response to detecting at least one of the set of conditions being satisfied, causing presentation of the augmented reality content item and the multi-media message at the second computing device.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 in the current application (17/470,546) is an obvious variant of the independent claim 1 in the reference application (17/476,085). The other minor differences between the claim 1 in the reference application and claim 8 in the current application do not appear to change the scope of the claimed invention.
Similar rationale applies to claims 10 and 17 in the current application and independent claims 10 and 17 in the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim(s) 7 and 14 is/are objected to because of the following informalities: 
Claim 7 and 14 appear as though they should recite in part “determining that the object matches a [[.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12, 16 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 16 recite “causing presentation of a pop-up window comprising visual cues representing an option for transmitting the user reaction with the modified video to the first computing device; identifying one of the visual cues confirming transmission of the user reaction with the modified video; and in response to the identified visual cue, transmitting the user reaction and the modified video to the first computing device” Given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure, the scope of the claimed limitation is unclear. For instance, if the visual cues represent an option for transmitting the user reaction as set forth in the first limitation, how in the second limitation do the visual ques confirm transmission? And how subsequently is this identified visual cue that confirmed transmission used to transmit the user reaction? The three limitations appear at odds with each other, in that the first limitation the visual cues represent an option for transmission, visual cues confirm transmission, and the last limitation, the transmission occurs based on confirming transmission. Support for the claimed limitation is primarily derived from paragraph 107, in which the graphical user interfaced (pop-up window) displays visual cues representing an option for transmitting the user reaction with the modified video to the first computing device (such as the visual cue including a thumbs up indicating that the receiver wants to send their reaction),.If the AR Messenger System identifies a thumbs up cue by the receiver, it will transmit the receiver’s reaction and the modified video to the first computing device. Note, other visual cues, such as a graphic saying yes to send their reaction can be used. For the purposes of further examination, the examiner is interpreting the claimed limitation broadly along the lines of paragraph 107. Namely that the user is presented a graphical user interface that allows them to select whether to send a response (their reaction) to the first computing device.
Claims 12 and 19 recite “wherein the predefined location comprises a location address on a map.” The claims from which claims 12 and 19 depend do not previously recite a predefined location. Therefore, the term predefined location lacks antecedent basis in the claims. For the purposes of further examination, the examiner is interpreting along the lines of claim 3 (the corresponding method claim), such that claim recites a location trigger/the location trigger depending on if it depends from claim 17 or claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivack et al. (US PG Publication 2019/0107991).
Regarding claim 1, Spivack teaches a method comprising: generating an augmented reality content item based on input from a first computing device (see for instance, paragraphs 59, 163, 174, and 231. A virtual object is deployed to facilitate interaction between a first user and a second user of the augmented reality platform, to engage in an educational experience in the real world environment, see paragraph 420. A user can edit a virtual object, see for instance, paragraph 231. A virtual object can have user generated content, such as an individual leaving a message, see for instance, paragraphs 163 and 174); 
generating a contextual trigger for the generated augmented reality content, the contextual trigger defining a set of conditions for presenting the generated augmented reality content item on a second computing device (The augmented reality environment also includes virtual objects (VOB), such as a VOB depicting the current weather and temp…The VOB can be configured to by Kathy to appear or become perceptible to user Joe each day at a certain time (e.g., 6 pm, a time parameter of a contextual trigger of the VOB) and/or continue to be perceptible for a given amount of time, see paragraph 174. The VOB can also be configured to appear whenever Joe arrives home or sits down in the living room after he comes home from work (activity parameter or event parameter of a contextual trigger for the VOB), see paragraph 174); and 
causing presentation of the generated augmented reality content item on the second computing device based on at least one condition of the set of conditions being satisfied (The generated AR content, e.g., a virtual object, appears when at least one condition is met, such as a person arriving at a specific location, such as home, or at a specific time, such as 6pm, see for instance, paragraph 174.).
Regarding claim 2, Spivack teaches the method of claim 1 and further teaches wherein the set of conditions comprise one or more of a time period trigger, a location trigger, or a visual marker trigger (The set of conditions can include a time trigger, a location trigger, an event/activity trigger, and like, see for instance, paragraph 174).
Regarding claim 3, Spivack teaches the method of claim 2 and further teaches wherein the location trigger comprises a location address on a map (The contextual trigger occurs at certain locations (location parameter) in the real world environment…example, when a given user is shopping and is at this location then show this user a virtual object, or every morning at rush hour put this traffic map virtual object near the door of the user’s car in their driveway, see paragraph 215. The user can access a map view and add a VOB to the world at or near the physical location (address on the map), see paragraph 298).
Regarding claim 10, Spivack teaches a system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations (see for instance, paragraphs 231, 282-292 and figs. 4, 14, and 15) comprising: 
generating, from a first computing device, an augmented reality content item (see for instance, paragraphs 59, 163, 174, and 231. A virtual object is deployed to facilitate interaction between a first user and a second user of the augmented reality platform, to engage in an educational experience in the real world environment, see paragraph 420. A user can edit a virtual object, see for instance, paragraph 231. A virtual object can have user generated content, such as an individual leaving a message, see for instance, paragraphs 163 and 174);
generating a contextual trigger for the generated augmented reality content, the contextual trigger defining a set of conditions for displaying the generated augmented reality content item on a graphical user interface of a second computing device(The augmented reality environment also includes virtual objects (VOB), such as a VOB depicting the current weather and temp…The VOB can be configured to by Kathy to appear or become perceptible to user Joe each day at a certain time (e.g., 6 pm, a time parameter of a contextual trigger of the VOB) and/or continue to be perceptible for a given amount of time, see paragraph 174. The VOB can also be configured to appear whenever Joe arrives home or sits down in the living room after he comes home from work (activity parameter or event parameter of a contextual trigger for the VOB), see paragraph 174); and 
causing presentation of the generated augmented reality content item on the second computing device based on at least one condition of the set of conditions being satisfied(The generated AR content, e.g., a virtual object, appears when at least one condition is met, such as a person arriving at a specific location, such as home, or at a specific time, such as 6pm, see for instance, paragraph 174).
	Regarding claims 11 and 18, claim 11 is the system claim and claim 18 is the non-transitory computer readable storage medium claim of the method claim 2. Claims 11 and 18 are accordingly rejected using substantially similar rationale as to that of claim 2.

Regarding claim 12, Spivack teaches system of claim 11 and further teaches wherein the predefined location comprises a location address on a map (The contextual trigger occurs at certain locations (location parameter) in the real world environment…example, when a given user is shopping and is at this location then show this user a virtual object, or every morning at rush hour put this traffic map virtual object near the door of the user’s car in their driveway, see paragraph 215. The user can access a map view and add a VOB to the world at or near the physical location (address on the map), see paragraph 298).
Regarding claim 17, Spivack teaches a non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform operations (see for instance, paragraphs 231, 282-292 and figs. 4, 14, and 15) comprising: 
generating, from a first computing device, an augmented reality content item (see for instance, paragraphs 59, 163, 174, and 231. A virtual object is deployed to facilitate interaction between a first user and a second user of the augmented reality platform, to engage in an educational experience in the real world environment, see paragraph 420. A user can edit a virtual object, see for instance, paragraph 231. A virtual object can have user generated content, such as an individual leaving a message, see for instance, paragraphs 163 and 174); 
generating a contextual trigger for the generated augmented reality content, the contextual trigger defining a set of conditions for displaying the generated augmented reality content item on a graphical user interface of a second computing device (The augmented reality environment also includes virtual objects (VOB), such as a VOB depicting the current weather and temp…The VOB can be configured to by Kathy to appear or become perceptible to user Joe each day at a certain time (e.g., 6 pm, a time parameter of a contextual trigger of the VOB) and/or continue to be perceptible for a given amount of time, see paragraph 174. The VOB can also be configured to appear whenever Joe arrives home or sits down in the living room after he comes home from work (activity parameter or event parameter of a contextual trigger for the VOB), see paragraph 174); and 
causing presentation of the generated augmented reality content item on the second computing device based on at least one condition of the set of conditions being satisfied (The generated AR content, e.g., a virtual object, appears when at least one condition is met, such as a person arriving at a specific location, such as home, or at a specific time, such as 6pm, see for instance, paragraph 174.).
Regarding claim 19, Spivack teaches the non-transitory computer-readable storage medium of claim 17, and further teaches wherein the predefined location comprises a location address on a map (The contextual trigger occurs at certain locations (location parameter) in the real world environment…example, when a given user is shopping and is at this location then show this user a virtual object, or every morning at rush hour put this traffic map virtual object near the door of the user’s car in their driveway, see paragraph 215. The user can access a map view and add a VOB to the world at or near the physical location (address on the map), see paragraph 298).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US PG Publication 2019/0107991).
Regarding claim 4, Spivack teaches the method of claim 1 and further teaches that the second device can have a camera and experience an augmented reality environment, see for instance, paragraph 59. The first wherein causing presentation further comprises: capturing, by the second computing device, a video (see for instant, paragraphs 59, 118. The virtual object can appear and be accessed, acted on, and./or interacted with via an imaging device, such as a smartphone camera, AR glasses, etc, see for instance, paragraph 59. If the sender places a virtual/simulated object, or set of objects, in front of their camera when they composed the message, then those objects can appear in front of the recipient’s camera in the same relative positions that the sender intended, see paragraph 69. From a camera view, the user can select a virtual object, see for instance, paragraph 308. Figs. 7 and 8 graphically depict views of virtual objects being displayed on a user’s camera view. The camera can have a live view/capture video, such as illustrated in figs. 7 and 8 and discussed in paragraphs 301-302); detecting at least one of the set of conditions being satisfied (The generated AR content, e.g., a virtual object, appears when at least one condition is met, such as a person arriving at a specific location, such as home, or at a specific time, such as 6pm, see for instance, paragraph 174); and in response to detecting at least one of the set of conditions being satisfied, modifying the video with the augmented reality content item during capture of the video (The generated AR content, e.g., a virtual object, appears when at least one condition is met, such as a person arriving at a specific location, such as home, or at a specific time, such as 6pm, see for instance, paragraph 174. While not explicitly stated in Spivack, it would have been obvious to a person of ordinary skill at the time of the invention’s filling that the second computing device would have captured a video/live view of the scene using the camera and in response to detecting the set of conditions being satisfied, modified the video/overlaid onto the video, the augmented reality content/virtual object.).
Regarding claim 5, Spivack teaches the method of claim 4 and further teaches wherein determining that at least one condition of the set of conditions has been satisfied further comprises: identifying, using one or more sensors, a current location of the second computing device (see for instance, paragraph 163, 174, and 327. The client device includes an image sensor, a location sensor, timer, a processor, memory, etc, see for instance, paragraphs 283 and 292); and determining that the current location of the second computing device matches the location trigger (The virtual objects can be associated with a physical location in the real world environment, see for instance, paragraph 181. A virtual object can be configured to appear when a child (user trigger) opens the cupboard (e.g., an activity trigger) in the afternoon (time trigger)… A virtual object can be configured to appear before sunset (time trigger) on ski slopes (location trigger) to indicate to the skiers, the current time, time to sunset, time of last lift, etc, see paragraph 327. The virtual object can be configured to appear whenever Joe arrives home or sits down in the living room, see for instance, paragraph 174. The contextual trigger can occur at certain locations in the real world environment and be detected by the platform, see paragraphs 331 and 332).
Regarding claim 6, Spivack teaches the method of claim 4 and further teaches wherein determining that at least one condition of the set of conditions has been satisfied further comprises: identifying, a current time during capture of the video (The current time can be determined, see for instance, paragraphs 174 and 327); and determining that the current time falls within the time period trigger (A virtual object can be configured to appear when a child (user trigger) opens the cupboard (e.g., an activity trigger) in the afternoon (time trigger)… A virtual object can be configured to appear before sunset (time trigger) on ski slopes (location trigger) to indicate to the skiers, the current time, time to sunset, time of last lift, etc, see paragraph 327. The virtual object can be configured by Kathy to appear or become perceptible to user Joe each day at a certain time, (e.g., 6pm, a time parameter of a contextual trigger of the virtual object) and/or continue to be perceptible for a given amount of time, see paragraph 174. The platform can detect a contextual trigger which occurs at predetermined times or time periods, see for instance, paragraph 332).
	Regarding claims 13 and 20, claim 13 is the system claim and claim 20 is the non-transitory computer readable storage medium claim of the method claim 4. Claims 13 and 20 are accordingly rejected using substantially similar rationale as to that of claim 4.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US PG Publication 2019/0107991), as applied to claims 4 and 13 above, in further view of Spivack et al. (US PG Publication 2021/0074068, hereinafter, Spivack ‘068).
Regarding claim 7, Spivack teaches the method of claim 4, but does not appear to teach wherein determining that at least one condition of the set of conditions has been satisfied further comprises: identifying, an object in the video during capture; and determining that object matches the visual marker trigger.
In the same art of augmented reality, Spivack ‘068 teaches that physical tags are affixable to a physical surface or physical object in the real world environment, see for instance, paragraphs 23, 219, 288, and 295. The physical tag can uniquely identify a specific location of the physical surface to which it is associated with, see for instance, paragraph 219. Virtual objects can be placed according to physical tags, see for instance, paragraphs 288 and 293. Virutal objects can be precisely placed or otherwise be associated with physical objects in a physical location, see for instance, paragraph 293. Once posted or placed, a virtual object can appear at that named location (e.g., the desk in Mozart’s room), see paragraph 306. The system can learn the physical objects that are in the room, see for instance, paragraph 320.
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack and Spivack ‘068 in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Spivack ‘068 into Spivack’s augmented reality system, as identifying an object and determining the object matches a visual marker trigger and subsequently displaying a virtual object at that location, such as described by Spivack ‘068 was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Spivack. 
The modification of Spivack with Spivack ‘068 would have explicitly allowed determining that at least one condition of the set of conditions has been satisfied further comprises: identifying, an object in the video during capture; and determining that object matches the visual marker trigger. 
The motivation for combining Spivack with Spivack ‘068 would have been one way to identify the objects (such as the cupboard example in paragraph 327), to improve user experience, and enhance functionality.
Regarding claim 14, claim 14 is the system claim of the method claim 7 and is rejected using substantially similar rationale as to that of claim 7.
Claim(s) 8, 9, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US PG Publication 2019/0107991), as applied to claims 4 and 13 above, in further view of Raheman et al. (US PG Publication 2014/0178029).
Regarding claim 8, Spivack teaches method of claim 4, and further teaches capturing a user reaction to the modified video (The host server detects an interaction trigger with respect to the virtual object…the interaction trigger includes stimuli detected of the recipient user, see paragraph 219. The communications manager can further detect stimuli by the second user with respect to the first message object and render augmented reality features of the first message object along with depictions of the first user generated content generated to the second user in the augmented reality environment, see paragraphs 229 and 355. The second message object is delivered to the first user based on a given criteria, see paragraph 230. The second user can participate in the communications session through consuming content embodied in the first message object, interacting with the first message object, and/or responding to content in the first message object to communicate with the other participant or participants of the communication session, see paragraph 353); and, transmitting the user reaction and the modified video to the first computing device (The host server detects an interaction trigger with respect to the virtual object…the interaction trigger includes stimuli detected of the recipient user, see paragraph 219. The communications manager can further detect stimuli by the second user with respect to the first message object and render augmented reality features of the first message object along with depictions of the first user generated content generated to the second user in the augmented reality environment, see paragraphs 229 and 355. The second message object is delivered to the first user based on a given criteria, see paragraph 230. The second user can participate in the communications session through consuming content embodied in the first message object, interacting with the first message object, and/or responding to content in the first message object to communicate with the other participant or participants of the communication session, see paragraph 353. Second user generated content provided by the second user is received, in response to the first user generated content, see paragraph 356).
While Spivack teaches sending a user reaction and a virtual object to the user, it is unclear as to if Spivack teaches that the modified video is transmitted (the virtual object overlaid onto the captured video by the second user).
In the same art of augmented reality, Rahemen teaches that computer generated content is superimposed on the real time user view, see paragraph 50. The integrated superimposed view (modified video) can be stored and transmitted to a specified user destination, see for instance, paragraph 50 and fig. 2. 
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack and Rahemen in front of them before the effective filing date of the claimed invention to incorporate sending AR content as taught by Rahemen into Spivack’s augmented reality system, as displaying, saving, and sending an integrated superimposed view, such as described by Rahemen was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Spivack. 
The modification of Spivack with Rahemen would have explicitly allowed the modified video and user reaction to be transmitted to the first computing device. 
The motivation for combining Spivack with Rahemen would have been to improve user experience, enhance functionality, such as by explicitly allowing the user to share the modified video and to increase system and design flexibility, see for instance, Rahemen, paragraph 3.
Regarding claim 9, Spivack in view of Rahemen teach the method of claim 8 and further teach wherein capturing the user reaction further comprises: causing presentation of a pop-up window comprising visual cues representing an option for transmitting the user reaction with the modified video to the first computing device; identifying one of the visual cues confirming transmission of the user reaction with the modified video; and in response to the identified visual cue, transmitting the user reaction and the modified video to the first computing device (The second user can consume content embodied in the first message object, interacting with the first message object and/or responding to content in the first message object, see paragraph 353. The second user’s response can include content in the reply to the first message object, another virtual object or multiple virtual objects, see for instance, paragraph 354. The message augmented reality features include, for example, stickers, GIFs, emoticons, etc, see paragraph 355. The second message object is delivered to the first user based on a given criteria, see paragraph 230. Second user generated content provided by the second user is received, in response to the first user generated content, see paragraph 356. As shown in figs. 5 and 6, the user can decide to transmit the virtual object to a specific person on a graphical user interface comprising different visual cues). Unless otherwise stated, citations are to Spivack.
Regarding claim 15, claim 15 is the system claim of the method claim 8 and is rejected using substantially similar rationale as to that of claim 8.
Regarding claim 16, claim 16 is the system claim of the method claim 9 and is rejected using substantially similar rationale as to that of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613